Citation Nr: 1419465	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Mrs. R. S.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The Veteran and his spouse, accompanied by his representative, appeared at the RO to present evidence and oral testimony in support of his claim, first in May 2011 before a Decision Review Officer (DRO), and again approximately one year later in May 2012 before the undersigned traveling Veterans Law Judge.  Transcripts of both hearings have been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In an August 2012 appellate decision, the Board denied the claim for VA compensation for bilateral hearing loss.  The Veteran timely appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's denial in a September 2013 memorandum decision and remanded the matter to the Board for readjudication consistent with the Court's decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The Veteran served as an artilleryman during active duty service and was exposed to artillery noise.

2.  Bilateral hearing loss likely related to active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be discussed below, as this decision awards VA compensation for bilateral hearing loss, the claim is being granted in full and therefore any error related to VA's duties to notify and assist the Veteran under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to this matter is rendered moot by this fully favorable decision.  Furthermore, inasmuch as this favorable decision relies, in part, on the Board's consideration in the first instance of a March 2013 private physician's opinion for which first review by the agency of original jurisdiction was expressly not waived (see correspondence from the Veteran dated in April 2014), the Board finds that this constitutes harmless error as the Veteran is not prejudiced by the full allowance of the benefit sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).

To establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    
Certain chronic diseases (e.g., organic diseases of the nervous system such as sensorineural hearing loss) are presumed to have been incurred in service if manifest to a compensable degree within one year of service discharge if the claimant had 90 days or more of continuous active service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2013).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a) which, as relevant to the issues decided herein, include sensorineural hearing loss as an organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Otherwise, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2013)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of relevant symptoms in service will permit service connection for a chronic disability generally represented by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Here, the Veteran's military records (i.e., his DD-214 Form) show that his military occupational specialty (MOS) was in the field artillery and that he was also a light vehicle driver.  The records do not establish that he served in actual direct combat against enemy forces.  However, his reported history of exposure to the noise of artillery fire during active duty is consistent with his active service MOS.  The Veteran contends that during service he was exposed to acoustic trauma while serving in the capacity of an artilleryman.  The Board notes that the Veteran's above statements are credible as they are corroborated by his service records, or are otherwise consistent with his military history, as discussed.  

The Veteran asserts that he experienced the onset of a perceived decrease in his hearing acuity during service, which then persisted and continued to the present day.  His believes that this hearing loss was the result of his exposure to acoustic trauma from operating artillery guns as an artillery crewman during military service.  He is competent to report experiencing decreased hearing during service and continuity of hearing loss since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  However, before the Board can proceed further with the adjudication of the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  An August 2009 VA audiological examination report establishes that the Veteran has auditory thresholds in each ear that are greater than 26 decibels in all frequencies, which clearly meets the aforementioned criteria.

As pertinent to the claim on appeal, VA correspondence dated in April 2009 and September 2009 shows that, despite a thorough search, the Veteran's service treatment records were unobtainable and presumed to have been destroyed in a July 1973 fire at the National Personnel Records Center in St. Louis, Missouri, where these records were stored.  The Veteran filed his original claim for VA compensation for hearing loss in July 2008, over 50 years after his discharge from active duty in March 1956.  His post-service medical records associated with the evidence do not include reference to any pertinent tympanic problems involving the left ear prior to 1967 or any audiological assessment of the Veteran's right ear that is dated earlier than June 1989.  The post-service audiological assessments of record indicated mild sensorineural hearing loss in the right ear and mixed hearing loss of the left ear due to conductive and sensorineural hearing loss.

Lay witness statements from the Veteran's spouse and children, and the oral testimony of the claimant and his spouse as presented at a DRO hearing in May 2011 and before the Board in May 2012, consistently attest to the Veteran experiencing hearing loss or displaying outwardly observable signs and symptoms of having impaired hearing since the time of his separation from military service.

The report of an August 2009 VA audiological examination determined, in pertinent part, that the Veteran had mild to moderate sensorineural-type hearing loss in his right ear, manifested by pure tone thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
55
55
LEFT
95
85
95
80
80

The examining VA audiologist reviewed the Veteran's claims file.  The Veteran's history included exposure to artillery noise in active duty, with a post-service career in quality control in an industrial setting that did not require use of hearing protection and also work as a grocery stocker, which did not involve any noise exposure hazards.  The Veteran denied having any recreational noise exposure or exposure to noise from powered lawn care or handyman tools.  The VA clinician opined that the Veteran's hearing loss in his right ear was not caused by military service because the audiometric findings obtained were consistent with age-related changes with a mild, gradually sloping to moderate, sensorineural hearing loss.  The VA clinician also opined that the Veteran's hearing loss in his left ear was conductive in nature and was the result of tympanic membrane impairment associated with his history of cholesteatoma of post-service onset in approximately 1967, status-post surgical tympanoplasty and mastoidectomy in 1969. 

The Veteran submitted two written statements, dated in June 2012 and March 2013, from his private treating otolaryngologist, Joseph C. Taylor, M.D., of Grand Rapids Ear, Nose & Throat, P.C.  In these statement, Dr. Taylor opines, in pertinent part, that although the earliest clinical documentation of the Veteran's right ear hearing loss is in 1989, he has a history of significant exposure to artillery noise in military service and his audiometric results indicate a downsloping in the higher frequencies that is consistent with a noise-induced hearing loss, such that it is as likely as not that his right ear hearing loss is due to his in-service artillery noise exposure.  Dr. Taylor also opined that that the Veteran had mixed conductive and sensorineural hearing loss in his left ear, with the conductive component of his left ear hearing loss associated with his history of cholesteatoma status-post tympanoplasty and mastoidectomy.  Without providing any specific rationale, Dr. Taylor stated that "I feel that it is more likely as not that [the Veteran's left ear] cholesteatoma. . . is a result of his time in service based on the information that I have," and that the sensorineural component of the left ear hearing loss was the result of the Veteran's in-service artillery noise exposure.

The Board has considered the foregoing evidence: the 2009 VA audiologist's opinion is that the Veteran's audiometric readings are consistent with age-related decline in hearing acuity in his right ear and that the left ear hearing loss is conductive in nature and the result of a tympanic cholesteatoma that was not incurred in military service.  This is in contrast to Dr. Taylor's 2012/2013 opinions, which collectively state that the audiometric readings presented are consistent with noise-induced sensorineural hearing loss and thus the Veteran's right and left ear hearing loss is due to his in-service exposure to artillery noise, and that his cholesteatoma of his left ear is also incurred in active duty, thereby linking the conductive component of his left hear hearing loss to service.  The VA clinician is an accredited audiologist specializing in this medical field and Dr. Taylor is a physician who is an ear, nose and throat (ENT) specialist.  The Board finds that the clinical evidence that supports the Veteran's claim is in a state of relative equipoise with the clinical evidence that goes against it.  Where, as in the present case, the Veteran's service medical records are presumed to have been lost or destroyed, the Board's decision must contain a careful and thorough explanation of its findings and conclusions and the Board has a heightened obligation to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Court states that the benefit-of-the-doubt rule as a standard of proof is reflective of "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Court stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Therefore, in view of the foregoing discussion, the Board will confer the benefit of the doubt in favor of the claimant and allow the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Service connection for bilateral hearing loss is thusly granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


